******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
JOSEPHINE SMALLS MILLER v. APPELLATE COURT
                (SC 19436)
       Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald,
                      Espinosa and Robinson, Js.
     Argued November 13, 2015—officially released April 5, 2016

   Josephine Smalls Miller, self-represented, the plain-
tiff in error.
  Alayna M. Stone, assistant attorney general, with
whom were Jane R. Rosenberg, assistant attorney gen-
eral, and, on the brief, George Jepsen, attorney general,
for the defendant in error.
                          Opinion

   PALMER, J. This case is before us on a writ of error
brought by the plaintiff in error, Josephine Smalls
Miller, who claims that the Appellate Court abused its
discretion in suspending her from the practice of law
before that court for a period of six months, in addition
to imposing other sanctions, due to her failure to com-
ply with Appellate Court rules and deadlines, and for
filing a frivolous appeal. We disagree and, accordingly,
dismiss the writ of error.
   The record reveals the following facts and procedural
history. Miller is an attorney licensed to practice law
in the state of Connecticut. On November 3, 2014, the
Appellate Court issued an order directing her to appear
before an en banc panel of that court and to show cause
‘‘why she should not be sanctioned . . . for her failure
[as appellate counsel] to meet deadlines and to comply
with the rules of appellate procedure in [Addo v. Rat-
tray, Docket No.] AC 36837, [in which] she . . . failed
to timely file the appellant’s brief and appendix in com-
pliance with the appellate rules; for her failure [as appel-
late counsel] to meet deadlines and to comply with the
rules of appellate procedure and [court] orders . . . in
Willis v. Community Health Services, [Docket No.] AC
36955, and Cimmino v. Marcoccia, [Docket No.] AC
35944, and for her presentation of a frivolous appeal
. . . [on behalf of the plaintiff] in Coble v. [Board of
Education, Docket No.] AC 36677.’’ The order further
stated that ‘‘[t]he sanctions being considered by the
Appellate Court include a prohibition against appearing
in the Appellate Court or filing any papers in the Appel-
late Court for a period of time, the imposition of a fine
pursuant to General Statutes § 51-84,1 and costs and
payment of expenses, including attorney’s fees, to the
opposing part[ies].’’ (Footnote added.) The Appellate
Court also ordered opposing counsel in three of the
aforementioned cases to appear at the hearing and to
present argument on the following then pending
motions: (1) the defendant’s motion for attorney’s fees
in Coble; (2) the plaintiff’s motion to open the dismissal
of the appeal in Willis; and (3) the plaintiff’s motion to
set aside rule nisi No. 142267 in Cimmino.
  On December 3, 2014, the Appellate Court conducted
a hearing at which Miller presented oral argument as
to why she believed sanctions in the aforementioned
matters were unwarranted. Miller also submitted a writ-
ten memorandum of law in support of her position.
   With respect to the claim that she had failed to prop-
erly file the appellant’s brief and appendix in Addo,
Miller argued that she did, in fact, file those materials
on two separate dates, September 15, 2014, and October
4, 2014. Miller asserted that someone in the Appellate
Clerk’s Office must have tampered with the Judicial
Branch website (website) to make it appear that she
had not filed them. In her memorandum of law, Miller
accused the Appellate Clerk’s Office of ‘‘serious miscon-
duct,’’ stating that, ‘‘[o]bviously, someone has deliber-
ately manipulated [the] electronic website information
in order to justify the claim that no filing has been made
by [her].’’
   In response to Miller’s assertions, one of the judges
of the Appellate Court explained that the issue was not
that Miller had not filed the brief and appendix but,
rather, that she had failed to file the certifications that
must accompany them pursuant to Practice Book § 67-
2 (g),2 (i),3 and (j),4 and, as a consequence, the materials
were rejected by the Appellate Clerk’s Office. Miller
responded that she was not aware that she had not
filed the required certifications until early November,
2014, around the time of the order to show cause, and
that she subsequently filed the materials on November
10, 2014. The record reveals, however, that, by letter
dated September 22, 2014, the Appellate Clerk’s Office
informed Miller that the brief and appendix she had
filed on September 15, 2014, ‘‘fail[ed] to comply with
the requirements of . . . [§] 67-2 . . . . The electronic
submission and the paper filings must be certified [in
accordance with that rule of practice] . . . . Please
resubmit the electronic version of the brief and appen-
dix containing the required certification. Please submit
proper certifications for the printed brief and appendix
and please also submit the electronic confirmation
receipt for the refiled electronic version.’’ Miller subse-
quently received a second letter, entitled ‘‘SECOND
NOTICE,’’ dated October 10, 2014, stating that the brief
and appendix still did not comply with the requirements
of § 67-2 and, therefore, that they would have to be
refiled. As in the first letter, the second letter set forth
in detail what Miller needed to do to comply with § 67-
2. The letter concluded: ‘‘Please immediately resubmit
the electronic version of the brief and appendix con-
taining the required certifications for the uploaded brief
and appendix. Please immediately submit all of the
proper certifications listed [in the second letter] for
the printed brief and appendix. Please also submit the
electronic confirmation receipt for the refiled electronic
version.’’ As of the date of the show cause hearing,
Miller had not filed the required certifications and con-
firmation in Addo.
   With respect to the claim that she had failed to timely
file the brief and appendix in Cimmino, Miller argued
that she had not filed those materials because she did
not discover until the week that they were due that the
trial transcript, which had been delivered to her more
than one year before the show cause hearing, was
incomplete, and, according to Miller, she could not com-
plete the brief without the missing transcript pages.
The record reveals that, prior to the issuance of the
order to show cause, Miller had been granted two exten-
sions of time to file the appendix and brief. Miller was
granted a four month extension on September 24, 2013,
followed by a six month extension on December 16,
2013, with a due date for the brief and appendix of July
1, 2014. Six weeks after that date, on August 19, 2014,
Miller requested a third extension, which the Appellate
Court denied. On August 26, 2014, the Appellate Court
issued an order nisi to Miller advising her that the appeal
in Cimmino would be dismissed if the brief and appen-
dix were not filed by September 9, 2014. The record
indicates that, at the time of the December 3, 2014 show
cause hearing, those materials still had not been filed.
   Miller also presented argument in support of her
motion in Willis to open the dismissal of that appeal.
The Appellate Court dismissed the appeal after Miller
failed to respond to a July 31, 2014 order nisi informing
her that the appeal would be dismissed if, by August
11, 2014, she did not file a certificate indicating the
estimated date of delivery of the transcript pursuant to
Practice Book § 63-8 (b). Miller, a solo practitioner,
explained that she was out of the country when the
order was issued and that the appeal was dismissed
before she returned. Miller further explained that the
transcript in question had been filed with the Appellate
Court on February 24, 2014, in connection with an ear-
lier appeal in the case, which the Appellate Court had
dismissed for lack of a final judgment. Miller explained
that, after obtaining a final judgment, she refiled the
appeal without realizing that she had to refile the tran-
script and certification. Miller argued that the mere
failure to file those documents should not serve as a
ground for imposing sanctions or for the dismissal of
the appeal. In response, opposing counsel argued that,
if Miller’s only misstep in Willis had been a failure to
file the transcript and corresponding certification, then
she would agree that a dismissal would be too severe
a sanction. Opposing counsel argued, however, that
there were many other examples of Miller’s failure to
diligently prosecute the appeal, including Miller’s fail-
ure to appear at a previously scheduled hearing and
her act of falsely certifying that certain documents had
been sent to opposing counsel. When a judge of the
Appellate Court asked Miller, at the show cause hearing,
whether, prior to leaving the country, she had made
arrangements for another attorney to cover her prac-
tice, Miller responded that she had not done so because
she did not believe that there was any reason to make
such arrangements. When asked what assurance she
could provide the court that such lapses would not
occur in the future, Miller stated that, because of her
limited resources as a solo practitioner, she could
assure the court only that she would try to find someone
to cover her practice on a pro bono basis if she were
to travel again for an extended period of time. Miller
also admonished the court that, ‘‘[r]ather than being
sanctioned, [she] should be commended’’ for her work
because, according to Miller, all of her appellate work
is performed on a pro bono basis. Miller further indi-
cated that the Appellate Court’s treatment of her
appeared to be racially motivated and reminded her of
how she was treated in the late 1970s as a court
employee in Georgia.
   Finally, the Appellate Court considered the defen-
dant’s motion for attorney’s fees in Coble as well as
Miller’s argument that sanctions were unwarranted in
that case because the appeal was not frivolous. The
record reveals that the action in Coble was originally
brought in May, 2009. In July, 2010, the trial court ren-
dered a judgment of nonsuit on the basis of the plain-
tiff’s failure to, inter alia, comply with the defendant’s
request to revise. See Practice Book § 10-37. Miller, on
behalf of the plaintiff, thereafter filed a motion to open
the judgment pursuant to General Statutes § 52-212 (a),
which was denied. That ruling was appealed to the
Appellate Court, which determined that the trial court
did not abuse its discretion in denying the motion to
open the judgment and, accordingly, affirmed the trial
court’s judgment.5
   In 2013, Miller refiled the action in Coble on behalf
of the plaintiff in that case pursuant to the accidental
failure of suit statute, General Statutes § 52-592. There-
after, the defendant filed a motion for summary judg-
ment. In a deposition of Miller taken in connection with
that motion, she stated that the original action had failed
because, as a solo practitioner, she had no one to teach
her the ‘‘ins and outs’’ of Connecticut practice, and, as
a result, she was ‘‘ignorant’’ of the rules of practice.
Miller also stated that she was overwhelmed by work
in her practice and had adopted a ‘‘hit or miss’’ approach
to civil procedure.
   The trial court granted the defendant’s motion for
summary judgment in Coble. In a subsequent articula-
tion of its ruling, the court explained that the nonsuit
in the original action was not the result of mistake,
inadvertence or excusable neglect, and, therefore,
Miller could not rely on the accidental failure of suit
statute to refile the action. Specifically, the court stated:
‘‘In reading the extensive history outlined by the defen-
dant in the initial motion and a review of the Appellate
Court’s [decision] denying the plaintiff’s motion to set
aside a dismissal of the previous matter, it is obvious
that [Miller] appears [to have] exhibited an inherent
failure to comply throughout the previous matter, as
[w]as [n]oted by the Appellate Court, as well as failure
to comply with various orders of [the trial] court. It
was on that basis [that the trial] court found [and] does
find again that, as a matter of law, the termination
of the previous matter was not the result of mistake,
inadvertence, or excusable neglect.’’ The trial court also
granted the defendant’s motion for a special finding
pursuant to General Statutes § 52-226a6 that the second
action was meritless and not brought in good faith.
   Miller, on behalf of the plaintiff in Coble, appealed
to the Appellate Court, claiming that the trial court
incorrectly determined that the earlier nonsuit was not
the result of mistake, inadvertence or excusable neglect
and, as a result, also improperly concluded that the
accidental failure of suit statute did not apply. There-
after, the defendant in Coble filed a motion to dismiss
the appeal as frivolous, which the Appellate Court
granted. In its order dismissing the appeal, the Appellate
Court stated that ‘‘[t]he entire panel recommends that
the full court [also] consider the imposition of sanctions
against [Miller].’’ At the December 3, 2014 hearing to
show cause, Miller argued that such sanctions were
unwarranted because reasonable minds could differ as
to whether the appeal was frivolous, as evidenced by
the fact that one of the judges of the Appellate Court
had voted to deny the defendant’s motion to dismiss
the appeal.
   On December 9, 2014, the Appellate Court issued an
order stating that, ‘‘[a]fter reviewing . . . Miller’s con-
duct in [Coble, Willis, Cimmino and Addo], the Appel-
late Court has determined that [Miller] has exhibited a
persistent pattern of irresponsibility in handling her
professional obligations before [the Appellate] [C]ourt.
. . . Miller’s conduct has included the filing of [a] frivo-
lous [appeal] and the failure to file, or to file in timely
and appropriate fashion, all documents and materials
necessary for the perfection and prosecution of appeals
before [the Appellate] [C]ourt.
   ‘‘[Miller’s] conduct . . . has threatened the vital
interests of her own clients while consuming an inordi-
nate amount of [the Appellate] [C]ourt’s time and her
opponents’ resources. . . . Miller has neither accepted
personal responsibility for the aforesaid conduct nor
offered [the] court any assurance that such conduct
will not be repeated, based [on] either her commitment
to improving her knowledge of appellate practice and
procedure or her institution of changes in her law prac-
tice to monitor her cases more effectively and ensure
timely compliance with [the] rules of procedure.’’ In
light of the foregoing, the Appellate Court suspended
Miller from practice before that court for a period of
six months with the exception of the appeal in Addo.
The court further ordered that Miller, before being rein-
stated to practice before the court, be required to file
a motion for reinstatement that includes an affidavit
in which she (1) ‘‘commits herself to discharging her
professional responsibilities before [the Appellate]
[C]ourt in a timely and professional manner,’’ (2) ‘‘pro-
vides documentary proof of successful completion of
a seminar on legal ethics and a seminar on Connecticut
appellate procedure,’’ (3) ‘‘documents any other efforts
since the date of [the court’s] order to improve her
knowledge of appellate practice and procedure,’’ and
(4) ‘‘offers [the court] detailed, persuasive assurances
that she has implemented changes in her law practice
designed to ensure full compliance with the rules of
appellate procedure, including a written plan indicating
what procedures she has implemented in her office to
ensure her compliance with the appellate rules and
procedures and to protect her clients’ interests.’’
Finally, the Appellate Court ordered ‘‘that these matters
[be] referred to the Chief Disciplinary Counsel for
review and further action as it is deemed appropriate.’’
   In separate simultaneous orders, the Appellate Court
dismissed the appeal in Cimmino, denied the plaintiff’s
motion to open the dismissal of the appeal in Willis,
and denied the defendant’s motion for attorney’s fees in
Coble.7 The Appellate Court permitted Miller to continue
prosecuting the appeal in Addo, however, as long as
Miller filed, within ten days of the issuance of the court’s
order, the missing ‘‘certifications . . . [and] a copy of
the November 10, 2014 electronic confirmation receipt
indicating that the brief and appendix were submitted
electronically in compliance with Practice Book [§] 67-
2 (g) . . . .’’ When Miller failed to file those documents
in a timely manner, however, the Appellate Court dis-
missed the appeal in Addo as well.
   In her writ of error, Miller claims that the Appellate
Court abused its discretion in suspending her from prac-
tice before that court because the conduct for which
she was sanctioned does not violate rule 8.4 of the
Rules of Professional Conduct,8 which, in Miller’s view,
provides the exclusive list of misconduct for which an
attorney may be sanctioned. Indeed, Miller contends
that ‘‘[t]here have been no reported cases found [in
which] Connecticut courts have sanctioned an attorney
for alleged failures to comply with rules of appellate
procedure such as filing deadlines, electronic filing
requirements, or the filing of a transcript.’’ Miller also
argues that the sanctions that the Appellate Court
imposed, namely, a six month suspension, referral to
the Chief Disciplinary Counsel for consideration of
whatever further action might be appropriate, and dis-
missal of Miller’s four Appellate Court cases, were dis-
proportionate to the alleged misconduct. Miller main-
tains, in fact, that a close examination of each of those
cases ‘‘shows no irresponsibility’’ on her part. We are
not persuaded by Miller’s claims.
   It is beyond dispute that courts ‘‘[have] the authority
to regulate the conduct of attorneys and [have] a duty to
enforce the standards of conduct regarding attorneys.’’
Bergeron v. Mackler, 225 Conn. 391, 397, 623 A.2d 489
(1993); see also Gionfrido v. Wharf Realty, Inc., 193
Conn. 28, 33, 474 A.2d 787 (1984) (‘‘[i]t is an inherent
power of the court to discipline members of the bar, and
to provide for the imposition of reasonable sanctions to
compel the observance of its rules’’ [internal quotation
marks omitted]). ‘‘There are three possible sources for
the authority of courts to sanction counsel and pro se
parties. These are inherent power, statutory power, and
the power conferred by published rules of the court.
The power of a court to manage its dockets and cases
by the imposition of sanctions to prevent undue delays
in the disposition of pending cases is of ancient origin,
having its roots in judgments . . . entered at common
law . . . and dismissals . . . . That power may be
expressly recognized by rule or statute but it exists
independently of either and arises because of the con-
trol that must necessarily be vested in courts in order
for them to be able to manage their own affairs so as
to achieve an orderly and expeditious disposition of
cases.’’ (Internal quotation marks omitted.) Srager v.
Koenig, 42 Conn. App. 617, 620, 681 A.2d 323, cert.
denied, 239 Conn. 935, 936, 684 A.2d 709 (1996); see
also Briggs v. McWeeny, 260 Conn. 296, 335, 796 A.2d
516 (2002) (‘‘[a] court is free to determine in each case,
as may seem best in light of the entire record before
it, whether a sanction is appropriate and, if so, what
the sanction should be’’ [emphasis omitted; internal
quotation marks omitted]).
   Disciplinary proceedings are ‘‘for the purpose of pre-
serving the courts of justice from the official ministra-
tion of persons unfit to [practice] in them.’’ Ex parte
Wall, 107 U.S. 265, 288, 2 S. Ct. 569, 27 L. Ed. 552 (1883).
‘‘The proceeding to . . . [suspend] an attorney is nei-
ther a civil action nor a criminal proceeding, but is a
proceeding sui generis, the object of which is not the
punishment of the offender . . . but the protection of
the court. . . . Once the complaint is made, the court
controls the situation and procedure, in its discretion,
as the interests of justice may seem to it to require.
. . . [T]he power of the courts is left unfettered to act
as situations, as they may arise, may seem to require,
for efficient discipline of misconduct and the purging
of the bar from the taint of unfit membership. [Statutes
governing attorney discipline] are not restrictive of the
inherent powers [that] reside in courts to inquire into
the conduct of their own officers, and to discipline them
for misconduct. . . . In [disciplinary] proceedings
. . . therefore, the attorney’s relations to the tribunal
and the character and purpose of the inquiry are such
that unless it clearly appears that [the attorney’s] rights
have in some substantial way been denied him, the
action of the court will not be set aside upon review.’’
(Citations omitted; internal quotation marks omitted.)
Statewide Grievance Committee v. Rozbicki, 211 Conn.
232, 238–39, 558 A.2d 986 (1989), cert. denied, 502 U.S.
1094, 112 S. Ct. 1170, 117 L. Ed. 2d 416 (1992). ‘‘As with
any discretionary action of the . . . court, appellate
review requires every reasonable presumption in favor
of the action, and the ultimate issue . . . is whether
the . . . court could have reasonably concluded as it
did. . . . Therefore, whether this court would have
imposed a different sanction . . . is irrelevant.’’ (Cita-
tions omitted; internal quotation marks omitted.) Thal-
heim v. Greenwich, 256 Conn. 628, 656, 775 A.2d 947
(2001). A uniform standard of clear and convincing evi-
dence applies to attorney disciplinary proceedings,
‘‘regardless of the nature of the sanction ultimately
imposed.’’ Statewide Grievance Committee v. Presnick,
215 Conn. 162, 171–72, 575 A.2d 210 (1990).
   Applying the foregoing principles to the facts of the
present case, we conclude that the Appellate Court did
not abuse its discretion in suspending Miller from the
practice of law before that court for a period of six
months on the basis of her repeated failure to meet
deadlines, to comply with the rules of practice, and for
filing a frivolous appeal. See, e.g., Srager v. Koenig,
supra, 42 Conn. App. 621–24 (attorney suspended from
practice before Appellate Court for six months on basis
of repeated noncompliance with rules of practice and
failure to timely file court documents). This court pre-
viously has observed that, ‘‘[i]n order to fulfill our
responsibility of dispensing justice we in the judiciary
must adopt an effective system of caseflow manage-
ment. Caseflow management is based [on] the premise
that it is the responsibility of the court to establish
standards for the processing of cases and also, when
necessary, to enforce compliance with such standards.
Our judicial system cannot be controlled by the litigants
and cases cannot be allowed to drift aimlessly through
the system.’’ In re Mongillo, 190 Conn. 686, 690–91, 461
A.2d 1387 (1983), overruled in part on other grounds
by State v. Salmon, 250 Conn. 147, 735 A.2d 333 (1999).
Thus, General Statutes § 51-84 (a) provides that ‘‘[a]ttor-
neys admitted by the Superior Court shall be attorneys
of all courts and shall be subject to the rules and orders
of the courts before which they act.’’ Section 51-84 (b)
provides that ‘‘[a]ny such court may fine an attorney
for transgressing its rules and orders an amount not
exceeding one hundred dollars for any offense, and may
suspend or displace an attorney for just cause.’’ Practice
Book § 85-2, in turn, provides in relevant part that, in
the appellate courts, ‘‘[a]ctions which may result in the
imposition of sanctions include, but are not limited to,’’
the ‘‘[f]ailure to comply with rules and orders of the
court,’’ ‘‘[r]epeated failures to meet deadlines,’’ and the
‘‘[p]resentation of a frivolous appeal or frivolous issues
on appeal.’’ Practice Book § 85-2 further provides that
‘‘[o]ffenders will be subject, at the discretion of the
court, to appropriate discipline, including the prohibi-
tion against appearing in the court or filing any papers
in the court for a reasonable and definite period of
time . . . .’’
   Thus, Miller’s contention that rule 8.4 of the Rules
of Professional Conduct provides the exclusive list of
misconduct for which an attorney may be sanctioned
is patently frivolous. Nor is the present case, as Miller
argues, the first in which an attorney has been sanc-
tioned by a Connecticut court for failing to comply with
the rules or orders of the court. Indeed, our case law is
replete with examples of instances in which our courts
have exercised their authority, whether inherent or pur-
suant to statute or the rules of practice, to sanction
an attorney for such conduct. See, e.g., Thalheim v.
Greenwich, supra, 256 Conn. 635, 657 (court did not
abuse its discretion in concluding that appropriate sanc-
tion for attorney who filed amicus curiae brief without
first obtaining permission from court was ‘‘to read the
Connecticut Practice Book, to listen to audiocassettes
available from the Connecticut Bar Association per-
taining to civil practice and procedure in Connecticut
courts, and to certify to the court within four months
that he had listened to the tapes and read the entire
Connecticut Practice Book, including the rules concern-
ing professional conduct’’ [internal quotation marks
omitted]); CFM of Connecticut, Inc. v. Chowdhury, 239
Conn. 375, 386, 685 A.2d 1108 (1996) (appeal was dis-
missed on basis of attorney’s failure to comply with
rules of practice and court’s order nisi), overruled in
part on other grounds by State v. Salmon, 250 Conn.
147, 735 A.2d 333 (1999); see also Gionfrido v. Wharf
Realty, Inc., supra, 193 Conn. 31, 34 (trial court did
not abuse its discretion in dismissing case on basis of
attorney’s failure to appear for voir dire); In re Mongillo,
supra, 190 Conn. 690 (‘‘It is undisputed that a rule of
the Superior Court required the appellant’s attendance
at the call of the calendar at 10 a.m. It is also undisputed
that he was late. It is therefore not open to question
that the Superior Court had the authority to impose a
fine against the appellant for his tardiness.’’); Venezia
v. Kennedy, 165 Conn. 183, 184–85, 332 A.2d 102 (1973)
(trial court did not abuse its discretion in dismissing
case due to plaintiff’s failure to prosecute case dili-
gently).
   In her brief to this court, Miller attempts to minimize
the professional lapses that ultimately convinced the
Appellate Court that it had no choice but to suspend
her temporarily from practice before that court. She
also argues that the record belies that court’s determina-
tion that she exhibited a persistent pattern of irresponsi-
bility in the handling of her cases. Miller’s arguments
reveal a disturbing disregard for or ignorance of the
facts underlying this case. With respect to Cimmino,
Miller argues that there is ‘‘no clear and convincing
evidence that [she] knowingly or intentionally violated
any appellate rule of practice.’’ Miller further maintains
that ‘‘[t]he essence of the [A]ppellate [Court’s] finding
against [her] is that the trial [transcript was] . . . not
timely ordered.’’ Contrary to Miller’s assertion, the
Appellate Court did not dismiss the appeal in Cimmino
because the transcript was not timely ordered. The
Appellate Court dismissed the appeal because, after
granting Miller two extensions to file the brief and
appendix, she failed to file them when they were due
on July 1, 2014. Instead, Miller waited six weeks and
then filed a motion for an additional extension of time,
which the Appellate Court had little choice but to deny
pursuant to Practice Book § 66-1 (e), which provides:
‘‘A motion for extension of time shall be filed at least
ten days before the expiration of the time limit sought
to be extended or, if the cause for such extension arises
during the ten day period, as soon as reasonably possi-
ble after such cause has arisen. No motion under this
rule shall be granted unless it is filed before the time
limit sought to be extended by such motion has
expired.’’ (Emphasis added.) Thus, on August 26, 2014,
the court informed Miller that the appeal would be
dismissed if the brief and appendix were not filed within
two weeks. As we previously noted, Miller missed that
deadline as well.
   With respect to Addo, Miller contends that the Appel-
late Court incorrectly concluded that she failed to file
her brief and appendix in a timely manner. Miller main-
tains that ‘‘[o]ne or more persons with access to the
[court’s] official website appear to have tampered with
the documents in order to give an appearance of a
failure to file by [Miller].’’ Miller further argues that it
is ‘‘shocking that the court should have so little regard
for the integrity of its official website and documents
and yet [admonish Miller] for alleged procedural viola-
tions.’’ On the contrary, what is shocking is Miller’s
persistence in making such reckless allegations when
even a cursory review of the file in Addo reveals that
they are wholly unfounded. As we previously indicated,
prior to the issuance of the order to show cause in
Addo, Miller was notified by the Appellate Court on
two separate occasions that the brief and appendix she
previously had filed in that case were not compliant
with Practice Book § 67-2 and would have to be refiled.
In light of these notices, which we can only assume
Miller ignored or did not read, her repeated assertion
that the brief and appendix were removed from the
website in an effort to damage her credibility with the
Appellate Court underscores the propriety of that
court’s determination not only that Miller’s handling of
her cases threatened the vital interests of her clients,
but also that she had demonstrated a regrettable inabil-
ity to accept personal responsibility for her profes-
sional mistakes.
   With respect to Willis, Miller claims that the sole
allegation in that case concerns the transcript that was
not timely filed, which, according to Miller, provides
insufficient cause for the Appellate Court to have denied
her motion to set aside the dismissal of the appeal in
that case and to suspend her from practice before that
court. As we previously indicated, the record reveals
that the Appellate Court dismissed that appeal after
Miller, who was out of the country at the time, failed
to respond to an order nisi informing her that the appeal
would be dismissed if she did not file the transcript
certifications required by Practice Book § 63-8 (b)
within ten days. In response to questioning by the court,
Miller stated that, prior to leaving the country, she had
not arranged for anyone to cover her practice. She also
did not dispute opposing counsel’s assertion that her
failure to file the transcript was not her only miscue in
Willis but one of many, which included her failure to
appear at a scheduled hearing and the filing of a false
certification stating that certain documents had been
sent to opposing counsel when, in fact, they had not.
More important, as the Appellate Court noted, when
Miller was asked to provide assurances to the Appellate
Court that such conduct would not be repeated going
forward, Miller could offer no such assurances. In light
of the foregoing, the Appellate Court did not abuse
its discretion in denying the motion to set aside the
dismissal of the appeal in Willis. Nor did it abuse its
discretion in considering Miller’s transgressions in Wil-
lis as further reason to suspend her from practice before
the Appellate Court until such time as she improved
her knowledge of the appellate rules of practice and
could offer that court persuasive assurances that she
would implement the necessary changes in her law
practice to ensure compliance with those rules.
   Miller next maintains that the Appellate Court
improperly sanctioned her for filing a frivolous appeal
in Coble. We note that Miller did not file a petition
for certification to appeal from the judgment of the
Appellate Court dismissing the appeal but, instead,
attempts to collaterally attack that judgment in this writ
of error by arguing that the appeal was not frivolous.
As we previously indicated, after the Appellate Court
affirmed the trial court’s judgment of nonsuit in Coble
on the basis of Miller’s failure to comply with the defen-
dant’s request to revise, Miller refiled the action in Coble
pursuant to the accidental failure of suit statute. The
defendant then moved for summary judgment on the
ground that that statute did not apply because Miller’s
noncompliance with the rules of practice in the earlier
filed action in Coble was not the result of mistake,
inadvertence, or excusable neglect.9 In its memorandum
of law in support of its motion for summary judgment,
the defendant in Coble outlined in painstaking detail
the torturous procedural history culminating in the
judgment of nonsuit. In granting the motion for sum-
mary judgment in Coble, the trial court specifically
relied on that history, as outlined in the defendant’s
motion for summary judgment, as the basis for its deter-
mination that the plaintiff in Coble could not avail her-
self of the accidental failure of suit statute. The trial
court subsequently supplemented its decision with a
special finding pursuant to § 52-226a that the refiled
action in Coble was meritless and not brought in good
faith. Miller did not seek an articulation of that finding.
   On appeal to the Appellate Court from the granting
of summary judgment in Coble, Miller did not challenge
the trial court’s determination that the action was mer-
itless and not brought in good faith. Instead, she argued
that the trial court incorrectly concluded that the acci-
dental failure of suit statute did not apply because,
according to Miller, her failure to comply with the rules
of practice when she filed the initial action in Coble
was the result of an honest misunderstanding of the
applicable rules. Because Miller failed to challenge the
trial court’s determination that the refiled action in
Coble was without merit and not brought in good faith,
however, the Appellate Court properly credited that
determination and granted the defendant’s motion to
dismiss the appeal as frivolous. In her writ of error,
Miller again fails to explain why the trial court’s judg-
ment regarding the merits of the refiled action in Coble
was improper. We, therefore, like the Appellate Court,
have no occasion to disturb that determination.
   Finally, Miller claims that the Appellate Court abused
its discretion in referring her to the Chief Disciplinary
Counsel without alleging the violation of any Rule of
Professional Conduct or otherwise providing guidance
as to the nature of the inquiry to be conducted. Miller
also expresses concern that the referral could result in
duplicative sanctions for the conduct described herein.
   Although the order of referral could have been
clearer, we do not understand it to be a request for an
investigation into the specific conduct giving rise to this
writ of error but, rather, a request for a determination of
whether Miller’s conduct before the Appellate Court
was part of a larger pattern of irresponsibility in Miller’s
handling of her professional obligations. As we have
previously noted, ‘‘[j]udges . . . possess the inherent
authority to regulate attorney conduct and to discipline
members of the bar. . . . In exercising their inherent
supervisory authority, the judges have authorized griev-
ance panels and reviewing committees to investigate
allegations of attorney misconduct and to make deter-
minations of probable cause. . . . In carrying out these
responsibilities, these bodies act as an arm of the court.
. . . Accordingly, a formidable array of [actions],
including referrals to the [S]tatewide [G]rievance
[C]ommittee for investigation into alleged misconduct,
is available to courts and dissatisfied litigants who seek
redress in connection with an attorney’s . . . con-
duct.’’ (Citations omitted; footnotes omitted; internal
quotation marks omitted.) Simms v. Seaman, 308 Conn.
523, 552–54, 69 A.3d 880 (2013). The Appellate Court
not only has the authority to refer an attorney to the
Chief Disciplinary Counsel, it has an obligation to do
so when, as in the present case, it concludes that that
attorney’s persistent pattern of missing deadlines and
violating court rules threatens the vital interests of his
or her clients. Of course, we do not know whether
the Chief Disciplinary Counsel will find instances of
neglectful or otherwise unacceptable conduct by Miller
in the Superior Court, but, in light of the number and
nature of Miller’s transgressions in the Appellate Court,
the Appellate Court certainly had the discretion to bring
those transgressions to the attention of the Chief Disci-
plinary Counsel for whatever action, if any, may be
appropriate with respect to Miller’s conduct in the Supe-
rior Court.
      The writ of error is dismissed.
      In this opinion the other justices concurred.
  1
     General Statutes § 51-84 provides: ‘‘(a) Attorneys admitted by the Supe-
rior Court shall be attorneys of all courts and shall be subject to the rules
and orders of the courts before which they act.
   ‘‘(b) Any such court may fine an attorney for transgressing its rules and
orders an amount not exceeding one hundred dollars for any offense, and
may suspend or displace an attorney for just cause.’’
   2
     Practice Book § 67-2 (g) provides in relevant part: ‘‘Every attorney filing
a brief shall submit an electronic version of the brief and appendix in
accordance with guidelines established by the court and published on the
judicial branch website. The electronic version shall be submitted prior to
the timely filing of the party’s paper brief and appendix pursuant to subsec-
tion (h) of this section. . . . Counsel must certify that electronically submit-
ted briefs and appendices: (1) have been delivered electronically to the last
known e-mail address of each counsel of record for whom an e-mail address
has been provided; and (2) have been redacted or do not contain any names
or other personal identifying information that is prohibited from disclosure
by rule, statute, court order or case law.’’
   3
     Practice Book § 67-2 (i) provides: ‘‘The original and all copies of the brief
filed with the supreme court or the appellate court must be accompanied by:
(1) certification that a copy of the brief and appendix has been sent to each
counsel of record in compliance with Section 62-7 and to any trial judge
who rendered a decision that is the subject matter of the appeal; (2) certifica-
tion that the brief and appendix being filed with the appellate clerk are true
copies of the brief and appendix that were submitted electronically pursuant
to subsection (g) of this section; (3) certification that the brief and appendix
have been redacted or do not contain any names or other personal identifying
information that is prohibited from disclosure by rule, statute, court order
or case law; and (4) certification that the brief complies with all provisions
of this rule. The certification that a copy of the brief and appendix has been
sent to each counsel of record in compliance with Section 62-7, and to any
trial judge who rendered a decision that is the subject matter of the appeal
may be signed by counsel of record or the printing service, if any. All other
certifications pursuant to this subsection shall be signed by counsel of
record only.’’
   4
     Practice Book § 67-2 (j) provides: ‘‘A copy of the electronic confirmation
receipt indicating that the brief and appendix were submitted electronically
in compliance with subsection (g) of this section shall be filed with the
original brief.’’
   5
     ‘‘The [plaintiff] could have challenged the merits of the judgment of
dismissal by taking a timely appeal therefrom. On an appeal from a judgment
following a denial of a motion to open pursuant to § 52-212 (a), however,
the standard of appellate review is whether the trial court’s judgment was
an abuse of its discretion.’’ Ruddock v. Burrowes, 243 Conn. 569, 571 n.4,
706 A.2d 967 (1998).
   6
     General Statutes § 52-226a provides: ‘‘In any civil action tried to a jury,
after the return of a verdict and before judgment has been rendered thereon,
or in any civil action tried to the court, not more than fourteen days after
judgment has been rendered, the prevailing party may file a written motion
requesting the court to make a special finding to be incorporated in the
judgment or made a part of the record, as the case may be, that the action
or a defense to the action was without merit and not brought or asserted
in good faith. Any such finding by the court shall be admissible in any
subsequent action brought pursuant to section 52-568.’’
   7
     The defendant’s motion for attorney’s fees in Coble was denied without
prejudice to the defendant’s right to seek such fees in the trial court.
   8
     Rule 8.4 of the Rules of Professional Conduct, which sets forth specific
behavior that constitutes attorney misconduct, provides: ‘‘It is professional
misconduct for a lawyer to:
   ‘‘(1) Violate or attempt to violate the Rules of Professional Conduct,
knowingly assist or induce another to do so, or do so through the acts
of another;
   ‘‘(2) Commit a criminal act that reflects adversely on the lawyer’s honesty,
trustworthiness or fitness as a lawyer in other respects;
   ‘‘(3) Engage in conduct involving dishonesty, fraud, deceit or misrepresen-
tation;
   ‘‘(4) Engage in conduct that is prejudicial to the administration of justice;
   ‘‘(5) State or imply an ability to influence improperly a government agency
or official or to achieve results by means that violate the Rules of Professional
Conduct or other law; or
   ‘‘(6) Knowingly assist a judge or judicial officer in conduct that is a
violation of applicable rules of judicial conduct or other law.’’
   9
     It is well established that, in order to avail herself of the accidental
failure of suit statute, Miller was required ‘‘to make a factual showing that
the prior dismissal was a matter of form in the sense that the . . . noncom-
pliance with a court order occurred in circumstances such as mistake,
inadvertence or excusable neglect . . . [and], even in the disciplinary con-
text, only egregious conduct will bar recourse to [the statute].’’ (Emphasis
omitted; internal quotation marks omitted.) Worth v. Commissioner of
Transportation, 135 Conn. App. 506, 518–19, 43 A.3d 199, cert. denied, 305
Conn. 919, 47 A.3d 389 (2012).